Citation Nr: 9933815	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for idiopathic hypertrophic 
subaortic stenosis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a August 1996 rating 
decision of the Winston-Salem, North Carolina Regional Office 
(hereinafter "the RO") which denied service connection for 
idiopathic hypertrophic subaortic stenosis.  In March 1997, 
the Board remanded this appeal to the RO to obtain private 
and/or Department of Veterans Affairs (hereinafter "VA") 
treatment records and to afford the veteran a VA cardiology 
examination.  In November 1997, the Board again remanded this 
appeal to the RO to obtain private and/or VA treatment 
records and to forward the veteran's claims file to a 
cardiologist for a requested opinion.  The veteran has been 
represented throughout this appeal by the North Carolina 
Division of Veterans Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Idiopathic hypertrophic subaortic stenosis has not been 
reasonably shown to have had it's origin during active 
service or that it preexisted service entry and increased in 
severity as a consequence of service.  


CONCLUSION OF LAW

Idiopathic hypertrophic subaortic stenosis was not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  Accordingly, an additional remand, in order to 
allow for further development of the record, is not 
necessary.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arteriosclerosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  The disease entity for which 
service connection is sought must be "chronic" as opposed 
to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during wartime service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to wartime 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1997); 38 
C.F.R. § 3.306 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that at the 
time of the January 1966 enlistment examination, it was noted 
that he had a functional heart murmur.  The remainder of the 
veteran's service medical records do not refer to complaints 
of or treatment for a cardiovascular disorder.  Pursuant to 
the February 1968 separation examination, the veteran checked 
that he did not suffer from shortness of breath, pain or 
pressure in his chest or palpitations or a pounding heart.  
The February 1968 separation examination report also included 
notations that the veteran's heart and vascular system were 
normal.  There was no reference to a heart murmur.  

Private treatment records dated from August 1983 to December 
1986 indicated that the veteran was treated for disorders 
including a cardiovascular disorder.  An August 1983 report 
from Duke University Medical Center noted that the veteran 
had a history of idiopathic hypertrophic subaortic stenosis.  
It was noted, as to an assessment, that the veteran had 
idiopathic hypertrophic subaortic stenosis and that he was 
doing very well on his present medication.  An April 1985 
report indicated, as to history, that the veteran was 
evaluated during 1981, and was found, at that time, to have 
idiopathic hypertrophic subaortic stenosis.  

A December 1986 discharge summary from Durham County General 
Hospital indicated that the veteran had a history of 
hypertrophic obstructive cardiomyopathy and was admitted for 
evaluation of chest pain.  As to history, it was reported 
that the veteran was in good health until 1981, when he was 
discovered to have a heart murmur and was begun on an 
exercise program.  The final diagnosis was hypertrophic 
obstructive cardiomyopathy.  A secondary diagnosis of tobacco 
abuse was also noted.  A December 1986 report of a cardiac 
catheterization from Duke University Medical Center related a 
final impression of no evidence for coronary artery disease, 
idiopathic hypertrophic subaortic stenosis, normal overall 
left ventricular contractability and history of congestive 
heart failure.  A December 1986 statement from Charles A. 
Simonton, M.D., reported that the veteran underwent a cardiac 
catheterization on December 16, 1988.  A subsequent December 
1986 discharge summary from the Durham County General 
Hospital related a final diagnosis of hypertrophic 
obstructive cardiomyopathy and a secondary diagnosis of non-Q 
wave myocardial infarction.  

A February 1996 statement from John T. Baker, M.D., noted 
that he had followed the veteran since July 1995.  Dr. Baker 
reported that the veteran had idiopathic hypertrophic 
subaortic stenosis and that the diagnosis of such disorder 
was first confirmed in 1981.  Dr. Baker indicated that the 
veteran had brought copies of his military physical 
examinations and noted that when the veteran entered the 
military a "functional murmur" was described.  Dr. Baker 
stated that it was entirely possible that the murmur 
represented an early manifestation of the veteran's 
idiopathic hypertrophic subaortic stenosis.  It was observed 
that it would have required a very thorough physical 
examination to exclude that possibility and that it was 
doubtful that such was done.  Dr. Baker further reported that 
the veteran had described symptoms of shortness of breath and 
chest pressure with the very strenuous physical training that 
he went through during service and that such symptoms were 
very compatible with hypertrophic subaortic stenosis.  

In a February 1996 statement on appeal, George C. Debnam, 
M.D., indicated that the veteran had brought copies of his 
military physical examinations for review and that a 
"functional murmur" was described when he entered the 
military.  Dr. Debnam reported that he concurred with Dr. 
Baker that it was possible that the murmur represented an 
early manifestation of the veteran's idiopathic hypertrophic 
subaortic stenosis.  Dr. Debnam also stated that the veteran 
was "in the Airborne", and that such involved strenuous 
activities which possibly could have aggravated his physical 
condition, if not properly treated.  

In his January 1997 substantive appeal, the veteran reported 
that he went through three to four weeks of Airborne training 
during service which involved running night and day.  He 
stated that he remembered feeling that his heart was going to 
explode.  The veteran also reported that he made numerous 
jumps during service and that he had to stay in shape with 
extreme training.  

The veteran underwent a VA cardiovascular examination in July 
1997.  The examiner noted that he had reviewed the claims 
folder before and in conjunction with the examination.  It 
was noted that the records indicated that at the time of the 
veteran's entrance to service, he was noted to have a cardiac 
murmur which was called functional.  The examiner reported 
that such was not otherwise described in the records and that 
there was no indication of cardiac symptoms.  The examiner 
further reported that there was no allusion in the record of 
illness that would be construed to be cardiac while the 
veteran was in service.  It was observed that by history, 
some time around 1981, the veteran began to have some 
noticeable degree of shortness of breath on some strenuous 
exertion and that he would sometimes feel dizzy or 
lightheaded.  It was observed that apparently such symptoms 
increased in frequency to where in 1986 quite extensive 
studies were conducted.  The examiner indicated a diagnosis 
of idiopathic hypertrophic subaortic stenosis, functional 
NYHA class II to III, under treatment, prognosis guarded.  
The examiner commented that he did not believe that the 
evidence unmistakably demonstrated that the veteran's 
idiopathic hypertrophic subaortic stenosis existed prior to 
service, in that only a murmur, not further described, was a 
matter of record and that it would be conjectural to state 
that it was a murmur associated with stenosis or that it 
could have been.  The examiner further remarked that from the 
medical history and review of the record, it was his opinion 
that the veteran had no cardiac disability during service, 
even with the strenuous exertion at that time and hard work 
following service.  

A March 1998 statement from a VA cardiologist noted that 
pursuant to a review of the veteran's old records, he had a 
documented heart murmur at the time of his entrance into 
service.  It was noted that the veteran was diagnosed to have 
idiopathic hypertrophic subaortic stenosis by echo and stress 
electrocardiogram in 1981.  From 1983 to 1986, the veteran 
had been under medical treatment and a heart catheterization 
confirmed the presence of hypertrophic cardiomyopathy.  It 
was observed that the coronary angiogram, at that time, did 
not show fixed obstructive coronary artery disease, but there 
was a myocardial bridge in the left anterior descending 
branch of the left coronary artery.  The cardiologist 
commented that the description provided of the heart murmur 
was that it was functional and asymptomatic.  The 
cardiologist further stated in regard to service that clear 
and unmistakable of evidence of idiopathic hypertrophic 
cardiomyopathy could not be established by the information 
available.  It was observed that the veteran was quite active 
physically and that he was asymptomatic at the time.  The 
cardiologist remarked that it was his opinion that a review 
of the record indicated that the veteran had no distinct 
cardiac disability during service.  He further stated that he 
could not establish a relationship of any increase in 
severity of the cardiomyopathy diagnosed in 1981 to service-
related activities.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that he was noted to have a functional heart 
murmur at the time of the January 1986 enlistment 
examination.  The remainder of the veteran's service medical 
records made no reference to a cardiovascular disorder.  
Pursuant to the February 1968 separation examination, the 
veteran checked that he did not suffer from shortness of 
breath, pain or pressure in his chest or palpitations or a 
pounding heart.  Also, there were notations that the 
veteran's heart and vascular system were normal and there was 
no reference to a heart murmur.  The Board notes that the 
first clinical indication of a cardiovascular disorder was 
pursuant to an August 1983 report from Duke University 
Medical Center, more than fifteen years after the veteran's 
separation from service, which noted that he had a history of 
idiopathic hypertrophic subaortic stenosis.  An April 1985 
report from such facility noted that the veteran was 
evaluated during 1981, over twelve years after the his 
separation from service, and was found, at that time, to have 
idiopathic hypertrophic subaortic stenosis.  The Board 
observes that a December 1986 discharge summary from Durham 
County General Hospital indicated, as to history, that the 
veteran was in good health until 1981, when he was discovered 
to have a heart murmur and was begun on an exercise program.  
The December 1986 discharge summary related a final diagnosis 
of hypertrophic obstructive cardiomyopathy.  Other December 
1986 private treatment records also referred to treatment for 
cardiovascular disorders.  

Additionally, the Board notes that in a February 1996 
statement, Dr. Baker noted that the veteran had brought 
copies of his military physical examinations and noted that 
when he entered the military a "functional murmur" was 
described.  Dr. Baker stated that it was entirely possible 
that the murmur represented an early manifestation of the 
veteran's idiopathic hypertrophic subaortic stenosis.  Dr. 
Baker also remarked that the veteran had described symptoms 
of shortness of breath and chest pressure with strenuous 
physical training during service and that such symptoms were 
very compatible with hypertrophic subaortic stenosis.  
Further, in a February 1996 statement, Dr. Debnam also noted 
that the veteran had brought copies of his military physical 
examinations for review and that a "functional murmur" was 
described when he entered service.  Dr. Debnam stated that he 
concurred with Dr. Baker that it was possible that the murmur 
represented an early manifestation of the veteran's 
idiopathic hypertrophic subaortic stenosis.  Dr. Debnam also 
noted that the veteran's strenuous activities during service 
possibly could have aggravated his physical condition if not 
properly treated.  The Board notes that the Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grotveit v. Brown, 5 
Vet.App. 91 (1993) requirement.  The Board also observes that 
although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  The Board notes that there is no 
indication that Dr. Baker or Dr. Debnam reviewed the 
veteran's claims folder.  Both physicians solely noted that 
they reviewed copies of the veteran's military physical 
examinations.  Dr. Baker and Dr. Debnam apparently based 
their opinions, at least in part, on the history provided by 
the veteran without a review of the entire record.  

Further, the Board notes that a July 1997 VA cardiovascular 
examination report indicated a diagnosis of idiopathic 
hypertrophic subaortic stenosis, functional NYHA class II to 
III, under treatment, prognosis guarded.  The examiner, at 
that time, noted that he had reviewed the claims folder 
before and in conjunction with the examination.  The examiner 
commented that he did not believe that the evidence 
unmistakably demonstrated that the veteran's idiopathic 
hypertrophic subaortic stenosis existed prior to service, in 
that only a murmur, not further described, was a matter of 
record and it would be conjectural to state that it was a 
murmur associated with stenosis or that it could have been.  
The examiner also remarked that it was his opinion that the 
veteran had no cardiac disability during service, even with 
the strenuous exertion at that time and hard work following 
service.  Additionally, a March 1998 statement from a VA 
cardiologist noted that he had reviewed the veteran's records 
and stated that clear and unmistakable evidence of idiopathic 
hypertrophic cardiomyopathy could not be established by the 
information available.  The VA cardiologist stated that it 
was his opinion based on a review of the record that the 
veteran had no distinct cardiac disability during service and 
that he could not establish a relationship of any increase in 
severity of the cardiomyopathy diagnosed in 1981 to the 
service-related activities.  The Board observes that the July 
1997 VA cardiovascular examination was scheduled for the 
purpose of addressing the relationship between the heart 
murmur found at the time of the veteran's entrance into 
service and his later diagnosed idiopathic subaortic 
stenosis.  Additionally, the examiner specifically noted that 
he had reviewed the claims folder.  Further, the March 1998 
statement from the VA cardiologist also noted that the claims 
folder had been reviewed.  The cardiologist was also 
specifically requested to address whether the heart murmur 
established that idiopathic subaortic stenosis preexisted 
service and, if so, whether it increased in severity during 
service.  Unlike, Dr. Baker and Dr. Debnam, the examiner 
pursuant to the July 1997 cardiovascular examination report 
and the VA cardiologist in March 1998, were able to review 
the entire available medical record in support of their 
provided opinions.  Also, Dr. Baker and Dr. Debnam solely 
noted that it was possible that the murmur represented an 
early manifestation of the veteran's idiopathic hypertrophic 
subaortic stenosis.  Further, as noted above, Dr. Baker 
indicated that the veteran described symptoms of shortness of 
breath and chest pressure during service, but pursuant to the 
February 1968 service separation examination report, the 
veteran checked that he did not suffer from such 
symptomatology.  Therefore, based upon the above, the Board 
finds that the opinions expressed pursuant to the July 1997 
VA cardiovascular examination report and the March 1998 
cardiologist's statement are more probative than those 
provided by Dr. Baker and Dr. Debnam.  

The Board observes that the veteran has alleged in statements 
on appeal that his idiopathic hypertrophic subaortic stenosis 
either originated during his period of service or was 
aggravated during service.  However, the veteran is not 
competent, as a lay person, to assert that a relationship 
exists between his period of service and such disorder or to 
otherwise assert medical causation, or to indicate that any 
actual identifiable aggravation of such disorder occurred.  
See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board further 
notes that it is within the province of the veteran to 
presently report that he suffered from symptomatology such as 
chest pain and shortness of breath during his period of 
service.  However, the credible and competent evidence of 
record does not adequately permit the diagnosis or otherwise 
recognize the onset of idiopathic hypertrophic subaortic 
stenosis during service, or for that matter, the presence of 
such disorder within a year of service separation, or 
indicate that there was any increase in the severity of such 
disorder during service.  Gregory v. Brown, 8 Vet.App. 563 
(1996).  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for idiopathic hypertrophic subaortic stenosis.  
Accordingly, service connection for such disorder is not 
warranted.  


ORDER

Service connection for idiopathic hypertrophic subaortic 
stenosis is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

